FILED
                            NOT FOR PUBLICATION                               MAY 21 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-30235

               Plaintiff - Appellee,              D.C. No. 4:11-cr-00003-SEH

  v.
                                                  MEMORANDUM *
ORRIN EUGENE HERNANDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Orrin Eugene Hernandez appeals from the 37-month sentence imposed

following his guilty-plea conviction for assault resulting in serious bodily injury, in

violation of 18 U.S.C. §§ 1153(a) and 113(a)(6). We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291, and we affirm.

      Hernandez contends that the district court erred in imposing a two-level

vulnerable victim enhancement. The district court did not abuse its discretion in

imposing the enhancement. See U.S.S.G. § 3A1.1(b); United States v. Rising Sun,

522 F.3d 989, 993 (9th Cir. 2008) (imposition of vulnerable victim enhancement is

reviewed for abuse of discretion); United States v. Weischedel, 201 F.3d 1250,

1254-55 (9th Cir. 2000) (to determine vulnerability, the court examines “personal

traits of the victims and the specific circumstances in which the victims found

themselves when the crimes were committed, and ask[s] whether there were any

characteristics or circumstances that made the victims particularly susceptible to

the crime”).

      AFFIRMED.




                                          2                                    11-30235